Notice of Pre-AIA  or AIA  Status
Claims 1 and 4–11 are allowed. 

The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 1, Applicant has incorporated the limitations of claim 3, which the Office indicated was allowable subject matter in the Office Action mailed on June 6, 2022.  Claims 4–9 are allowed because they depend on claim 1. 

Regarding Claim 10, Applicant has incorporated the limitations of claim 3, which the Office indicated was allowable subject matter in the aforementioned Office Action. 

Regarding Claim 11, Applicant has incorporated the limitations of claim 3, which the Office indicated was allowable subject matter in the aforementioned Office Action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        August 17, 2022